Citation Nr: 1619069	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  11-16 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral shoulder arthritis, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hand arthritis, to include as secondary to service-connected PTSD.

3.  Entitlement to service connection for bilateral ankle arthritis, to include as secondary to service-connected PTSD.

4.  Entitlement to service connection for residuals of right knee replacement, to include as secondary to service-connected PTSD.

5.  Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from June 1942 to December 1945.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010  rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Veteran testified at a hearing before the undersigned Veterans Law Judge in September 2011.  A transcript of that hearing has been associated with the claims file. 

The Board subsequently remanded the appeals in November 2011, October 2014, and October 2015.  The issues have been returned to the Board for appellate review.

The issue of entitlement to nonservice-connected pension benefits was raised by the record in a July 2012 VA Form 21-526b, Veteran's Supplemental Claim for Compensation, and the issue of entitlement to benefits based upon the need for aid and attendance or housebound status was raised in October 2012 by the submission of a VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, with an attached note from the Veteran's representative stating that this "is being submitted in support of the claim."  The Board previously referred these issues to the Agency of Original Jurisdiction (AOJ) in October 2014, but the record does not indicate that either claim has yet been adjudicated.  Therefore, the Board does not have jurisdiction over these issues, and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any additional delay, additional development is necessary in this case to ensure that VA has properly discharged its duty to assist the Veteran in substantiating his claims for benefits.

Pursuant to the Board's October 2015 remand instructions, the Veteran was provided with additional VA examinations in December 2015.  The examiner documented the Veteran's reported medical history and noted review of the claims file.  She provided opinions that it was less likely than not that the Veteran's hypertension, right knee replacement, and/or arthritis of the bilateral shoulder, hands, and ankles were incurred in or caused by his military service or were proximately caused or permanently aggravated by his service-connected PTSD.  

With respect to the claims involving the musculoskeletal system, the examiner stated that the "weight of the credible medical literature is against PTSD causing or aggravating arthritis, or causing or aggravating a right knee replacement;" no particular studies, articles, or further explaination of how she reached this conclusion was provided.  This conclusory statement is therefore found inadequate for adjudicatory purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").  Additionally, because the examiner did not "discuss the medical treatise evidence [cited in the] VA Clinical Practice Guidelines for PTSD, which notes that PTSD is linked to cardiovascular disease and arthritis," as required by the Board's October 2015 remand directive, it is not clear to the Board whether she considered such evidence in rendering her opinions, thus further decreasing the probative value of her reports.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning and that it must be clear that the medical expert applied valid medical analysis to the significant facts of a particular case).  Compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  On remand, supplemental VA medical opinions should be sought which directly address such evidence.

As the Board is remanding this case for further development, on remand, the AOJ should also ensure that updated VA treatment records are obtained and that the Veteran is given an opportunity to provide authorizations necessary to allow VA to obtain any updated private treatment records. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any and all of the Veteran's VA treatment records from September 2015 to the present, and associate them with the claims file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Contact the Veteran and request that he identify any relevant records of private treatment since January 2015 that have not yet been associated with the claims file, to include treatment provided by a Dr. M. Gruber, and to provide a release form authorizing VA to obtain such records.  If any records cannot be obtained from the private care provider(s) after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain the records.  

3.  Thereafter, refer the Veteran's claims file to the VA examiner who conducted the December 2015 examinations, if available, for supplemental medical opinions regarding the etiology of the Veteran's hypertension, right knee replacement, and arthritis of the bilateral shoulders, hands, and ankles.  If the December 2015 VA examiner is unavailable, refer the file to another appropriately qualified medical professional to provide the requested opinions.  

The reviewing physician must be given full access to the Veteran's complete VA claims file and electronic records, and must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

If, after consideration of the file, the reviewing physician determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.  

After a thorough review of the file, to include the Veteran's lay statements, the reviewing physician must provide opinions on the following questions.  

* In responding to the questions regarding the claimed disabilities' relationship to PTSD, the reviewing physician must discuss the significance of the evidence submitted and cited by the Veteran's representative in September 2015, including the VA/DoD Clinical Practice Guideline for Management of Post-Traumatic Stress (noting that PTSD has been linked to cardiovascular disease, arthritis, etc... potentially relating to "the association of PTSD with dysregulation of the neuroendocrine, autonomic, nervous, and immune system functions,") and the VA DoD Clinical Practice Guideline for the Diagnosis and Management of Hypertension in the Primary Care Setting.

a.  Hypertension

i.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused by any incident of active military service, or arose during or within one year of such service?

ii.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was proximately caused by his service-connected PTSD?

iii.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension has been aggravated (permanently worsened beyond the normal progression of the disorder) by his PTSD?

* If it is determined that the Veteran's hypertension has been aggravated by his service-connected PTSD, the reviewing physician should quantify the approximate degree of disability, or baseline, before the onset of aggravation (i.e. what approximate degree of hypertension would exist if it underwent its own natural progression, and was not aggravated by the PTSD). 

b.  Arthritis of the Bilateral Shoulders, Hands, and Ankles

i.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's arthritis of the bilateral shoulders, hands, and/or ankles was caused by any incident of active military service, or arose during or within one year of such service?  

ii.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's arthritis of the bilateral shoulders, hands, and/or ankles was proximately caused by his service-connected PTSD?

iii.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's arthritis of the bilateral shoulders, hands, and/or ankles has been aggravated (permanently worsened beyond the normal progression of the disorder) by his PTSD?

* If it is determined that the Veteran's arthritis of the bilateral shoulders, hands, and/or ankles has been aggravated by his service-connected PTSD, the reviewing physician should quantify the approximate degree of disability, or baseline, before the onset of aggravation (i.e. what approximate degree of shoulder, hand, and/or ankle disability would exist if it underwent its own natural progression, and was not aggravated by the PTSD). 

c.  Right Knee Replacement

i.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's arthritis of the right knee, leading to subsequent knee replacement, was caused by any incident of active military service, or arose during or within one year of such service? 

ii.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's arthritis of the right knee, leading to subsequent knee replacement, was proximately caused by his service-connected PTSD?

iii.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's arthritis of the right knee, leading to a subsequent knee replacement, was aggravated (permanently worsened beyond the normal progression of the disorder) by his PTSD?

* If it is determined that the Veteran's right knee arthritis and knee replacement have been aggravated by his PTSD, the reviewing physician should quantify the approximate degree of disability, or baseline, before the onset of aggravation (i.e. what approximate degree of right knee disability would exist if it underwent its own natural progression, and was not aggravated by the PTSD). 

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, rather than temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The reviewing physician must include the rationale for any opinion expressed in the medical report, citing to specific evidence in the file, statements by the Veteran, and/or to medical literature or treatises, as needed.  If the physician cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4.  Thereafter, review the requested medical report to ensure responsiveness to, and compliance with, the directives of this remand; implement corrective procedures as needed.  

5.  After completing the above, conduct any additional development deemed necessary then readjudicate the claims of entitlement to service connection for hypertension, residuals of right knee replacement, and arthritis of the bilateral shoulders, ankles, and hands, to include as secondary to service-connected PTSD, in light of all additional evidence received.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




